NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


KELLEY MAHONEY,                               )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D16-3622
                                              )
FRANCIS MAHONEY,                              )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 23, 2018.

Appeal from the Circuit Court for Charlotte
County; Leigh Frizzell Hayes, Judge.

Jeffrey A. Rapkin of Law Offices of Jeffrey
A. Rapkin, Punta Gorda, for Appellant.

No appearance for Appellee.


PER CURIAM.


             Affirmed.


KELLY, CRENSHAW, and BLACK, JJ., Concur.